Mr. Justice Gest delivered the opinion of the court. This suit was commenced by appellee, Mrs. Kickhofel, before a justice of the peace and judgment was rendered in that court for plaintiff for $39.47. Appellant appealed to the Circuit Court and upon trial by jury a verdict for plaintiff was given and judgment rendered thereon for the sum of $40.85, and defendant brings the case here by appeal. The defendant claimed that his connection with the matters of account which constitute the plaintiff’s claim was simply as agent for a Mrs. Weihl, and that plaintiff was so informed and so knew when she was employed; he also claims that he as such 'agent had fully paid the plaintiff. It is insisted that erroneous rulings were made by the court on the trial in admitting and rejecting proof and that erroneous instructions were given for plaintiff and proper instructions offered by the defendant were refused. Notwithstanding the smallness of the sum in controversy, we have carefully read the abstract and arguments and given the case full consideration. No good purpose would be subserved by extended discussion of the matters urged by counsel for appellant. No substantial error, no error that worked prejudice to the appellant, was committed by the trial court. We would not be justified in remanding this cause for a third trial. The judgment will be affirmed. Affirmed.